PER CURIAM.
David P. Farley appeals from the district court’s order dismissing his suit as frivolous. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Farley v. Martin, No. CA-01-218-5-F (E.D.N.C. Mar. 28, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.